Citation Nr: 1448327	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  07-26 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a back disorder.  

2.  Entitlement to service connection for a disorder causing chest pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  An RO hearing was held in November 2007, and a transcript of the hearing is of record.  The Veteran failed to report for a Board hearing scheduled in September 2008.   


FINDINGS OF FACT

1.  The Board denied service connection for a back disorder in March 2000.  

2.  Since the final March 2000 Board decision denying service connection for a back disorder, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has not been received.  

3.  In January 2013, prior to promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the issue of entitlement to service connection for a disorder causing chest pain.


CONCLUSIONS OF LAW

1.  The March 2000 Board decision denying service connection for a back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  The criteria to reopen the claim for service connection for a back disorder based on new and material evidence are not met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for withdrawal by the appellant of the appeal of the issue of entitlement to service connection for a disorder causing chest pain have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to reopen

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Adequate notice was provided in September 2006 and January 2007 letters and the claim was later readjudicated, curing any timing defect.  Mayfield, 444 F.3d at 1333; Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA has obtained service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran the opportunity to give testimony before the Board.  VA is not required to provide the Veteran with an examination prior to determining that new and material evidence has been received to reopen a previously denied claim.  Any contentions as to the inadequacy of VA examination with regard to this claim are moot.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board denied service connection for a back disorder in March 2000.  That decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  The basis of the decision was that the evidence did not show a chronic back disorder incurred or aggravated in service or that was related to service or caused or aggravated by service-connected disabilities.  

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118 . 

Even assuming the low threshold in Shade, the evidence submitted since the final March 2000 Board decision is not sufficient to reopen the claim.  The Veteran's statements since then essentially reiterate or are cumulative of the same assertions he made/evidence he submitted in connection with the earlier claim, without adding any probative value.  He reported in December 2005 that he had been treated for his back in service, but a service treatment record had already shown this.  Medical records show current back disorder, as they had before, but do not relate the current back disorder to service or to a service-connected disability.  

None of the evidence added to the record since March 2000 relates to an unestablished fact necessary to substantiate the claim.  The evidence still does not show that the Veteran's current back disorder was incurred or aggravated in service or was caused or aggravated by service-connected disabilities.  Since new and material evidence has not been received concerning the claim, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 .

In January 2013, VA received notification from the Veteran that he wanted to withdraw his appeal concerning the issue of service connection for a disorder causing chest pain.  Accordingly, the Board does not have jurisdiction to review the appeal and to that issue and it is dismissed. 


	
ORDER

The application to reopen the claim for service connection for a back disorder is denied.

The appeal of the issue of entitlement to service connection for a disorder causing chest pain is dismissed.


____________________________________________
M. E. .LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


